Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In their response to the Restriction/Election Requirement of June 2, 2021, applicant elected the following species: (i) Bio-silicate fermentation product - bio-silicate fermentation product derived from leaves and stalks of bamboo (of claim 7); (ii) Polysaccharide conditioner - biosaccharide gum (of claim 8); (iii) Polysaccharide thickener - xanthan gum (of claim 11); and (iv) Polysaccharide stabilizer – carrageenan (of claims 13).  All of the pending claims 1-26 read on the four elected species.
It is to be noted that the effective filing date of instant application is not September 21, 2018 (when the provisional application 62/734,790 was filed), but September 20, 2019 because the subject matter of instant claim 1 is not supported in the provisional application: at least the presence of instant glyceryl stearate as well as the weight percentage ranges for some of the ingredients are not supported in the provisional application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites that the texture enhancer (of claim 1) consists of coconut alkanes that is about 85.0 to about 90.0% C12 alkanes.  However, instant claim 1 requires the texture enhancer (b) to be a mixture of coconut alkanes, coco-caprylate/caprate, bio-silicate fermentation product and polysaccharide conditioner.  Thus, claim 5 fails to further limit the subject matter of instant claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Juice Beauty "Prebiotix Hydrating Gel Moisturizer" - product data sheet obtained from the website: https://incidecoder.com/products/juice-beauty-prebiotix-hydrating-gel-moisturizer (January 2019).
The Juice Beauty product sheet (“Juice Beauty”) teaches an ultralight-absorbent, lightweight gel moisturizer that quenches and refreshes and transforms the complexion for smooth and luminous results.  The gel moisturizer contains the following ingredients:

    PNG
    media_image1.png
    646
    758
    media_image1.png
    Greyscale


As shown above, Juice Beauty teaches (a) aloe, apple and grape juices (instant plant juice solvent of claims 2-3, thus having instant carbohydrate content range and instant acidic pH range as recited in claim 1); (b) coconut alkane, coco-caprylate/caprate and bamboo leaf ferment filtrate (instant bio-silicate fermentation product), biosaccharide gum-1 (instant polysaccharide conditioner); (c) bentonite (instant clay), xanthan gum (instant polysaccharide thickener), carrageenan (instant polysaccharide stabilizer) and instant glyceryl stearate.  Although Juice Beauty does not expressly teach instant ranges for the amounts of those ingredients and instant weight to weight ratio of the texture enhancer to the gum texture modifier of the gel texturizer base (0.35-0.75), it would have been obvious to one skilled in the art to optimize the amounts of those ingredients so as to achieve an ultralight-absorbent, lightweight gel moisturizer that quenches and refreshes and transforms the complexion for smooth and luminous results.  Thus, instant ranges would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Thus, Juice Beauty renders obvious instant claims 1-4, 6-13 and 26.
With respect to instant claims 14 and 15, the gel moisturizer shown above contains orange peel oil, juniper oil and clary sage oil (instant fresh fragrance).  Thus, Juice Beauty renders obvious instant claims 14 and 15.
With respect to instant claims 16-20, the gel moisturizer contains sodium hyaluronate (instant hyaluronic acid of claim 16).  Since the gel moisturizer contains all of the instantly required components, it is the Examiner’s position that the gel moisturizer would inherently have a pH value, a viscosity value and a specific gravity that fall within or at least overlap with instant ranges of claims 17-19.  Even though Juice Beauty does not expressly teach instant ranges for the amount of the solvent, the texture enhancer and the gum texture modifier, those ranges would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, supra.  Thus, Juice Beauty renders obvious instant claims 16-20.
With respect to instant claim 21, the gel moisturizer shown above contains shea butter (instant plant butter).  Thus, Juice Beauty renders obvious instant claim 21 (since Juice Beauty teaches all of the required ingredients of claims 1 and 21, it is the Examiner’s position that its gel moisturizer would inherently be capable of being used as an eye treatment composition).
With respect to instant claim 22, the gel moisturizer shown above contains glycerin (instant compound of claim 22).  Thus, Juice Beauty renders obvious instant claim 22 (since Juice Beauty teaches all of the required ingredients of claims 1 and 22, it is the Examiner’s position that its gel moisturizer would inherently be capable of being used as a facial mask composition).
With respect to instant claim 25, the gel moisturizer contains citric acid, which is an alpha-hydroxy acid.  Thus, Juice Beauty renders obvious instant claim 25.
Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The internet article (Juice Beauty) does not teach or suggest the use of sunflower seed oil or tocopherol in the gel moisturizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        November 6, 2021